DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 7/25/2022, has been entered. Claims 1-13 and 16-25 are pending with claims 14-15 being currently cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Redlinger et al. (US 20150211318) in view of Utter et al. (US 20140360723) and in view of Swadi et al. (US 20190003264).
Regarding claim 1: Redlinger discloses a bottom hole assembly 100 for use in a subterranean well ([0008], [0039]). Redlinger discloses a whipstock 20 ([0008], [0039]). Redlinger discloses a mill releasably secured to the whipstock ([0039]). Redlinger discloses an antenna 302 (Fig. 3A; [0073]). Redlinger discloses a release mechanism ([0040], [0047], [0049] - shear screws 24 and lock200/key 90). Redlinger does not explicitly disclose that the release mechanism is configured to release the mill from the whipstock in response to a predetermined release radio frequency signal received by the antenna. However, Redlinger does disclose using a release radio frequency signal received by the antenna to activate a motor which in turn releases the mill from the whipstock ([0049]). Utter discloses using a release radio frequency signal received by an antenna to release a mill from a whipstock [0050]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Redlinger so that a release radio frequency signal received by an antenna can be used to release a mill from a whipstock as taught by Utter. As both Redlinger and Utter disclose releasing a mill from a whipstock, it would have been within routine skill to have selected a specific release mechanism from a finite selection of release mechanisms. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Redlinger, as modified by Utter, discloses that the annular section connected to the whipstock encircles at least a portion of the mill (Redlinger - Fig. 2C; Utter: Fig. 3). However, Redlinger, as modified by Utter, does not explicitly disclose that the annular section of the whipstock encircles the mill. Swadi discloses that an annular section 340 of the whipstock encircles the mill (Fig. 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Redlinger, as modified by Utter, so that the annular section of the whipstock encircles the mill as taught by Swadi. As Redlinger, Utter, and Swadi are all directed to connecting a bit with a whipstock and as the disclose different methods of attachment, it would have been within routine skill to have selected a specific attachment mechanism from a finite selection of attachment means. Such a selection, simple substitution, and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 2: Redlinger as modified by Utter, does not explicitly disclose that the antenna is incorporated into the whipstock. However, Redlinger teaches that an antenna can be molded into an inner surface of a body ([0081]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Redlinger as modified by Utter, so that the antenna is incorporated into the whipstock. As Redlinger explicitly discloses the use of an antenna for a RFID system and teaches that such an antenna can be molded into a body, it would have been within routine skill to have selected a specific desired or required placement position of the antenna from a finite selection of placement positions. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 3: Redlinger as modified by Utter, does not explicitly disclose that the antenna is disposed in an annular section of the whipstock. However, Redlinger teaches that an antenna can be molded into an inner surface of a body ([0081]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Redlinger as modified by Utter, so that the antenna is disposed in an annular section of the whipstock. As Redlinger explicitly discloses the use of an antenna for a RFID system and teaches that such an antenna can be molded into a body, it would have been within routine skill to have selected a specific desired or required placement position of the antenna from a finite selection of placement positions. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 7: Redlinger as modified by Utter, discloses that the antenna is configured to receive the predetermined release radio frequency signal in response to displacement of a release radio frequency identification tag into the bottom hole assembly (Redlinger - [0049]). 
Regarding claim 8: Redlinger as modified by Utter, discloses an anchor and that the anchor is set in response to a predetermined set radio frequency signal received by the antenna (Redlinger - [0059]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Redlinger et al. (US 20150211318), Utter et al. (US 20140360723), and Swadi et al. (US 20190003264), as applied to claim 1 above, and further in view of Korf et al. (US 20190106940).
Redlinger, Utter, and Swadi disclose the invention substantially as claimed and as discussed above.
Regarding claim 6: Redlinger as modified by Utter and Swadi, does not explicitly disclose that the whipstock comprises an opening, a retractable pin extends from the mill into the opening, and the mill is releasable from the whipstock in response to retraction of the pin from the opening. Korf discloses that a whipstock can comprise an opening, a retractable pin extending from the mill into the opening, and that the mill is releasable from the whipstock in response to retraction of the pin from the opening (abstr.; Fig. 3B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Redlinger as modified by Utter and Swadi, so that the whipstock comprises an opening, a retractable pin extends from the mill into the opening, and the mill is releasable from the whipstock in response to retraction of the pin from the opening as taught by Korf. As Redlinger, Utter, Swadi, and Korf all disclose releasing a mill from a whipstock, it would have been within routine skill to have selected a specific release mechanism from a finite selection of release mechanisms. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Allowable Subject Matter
Claims 9-13 and 16-25 are allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 7/14/2022, with respect to the previous rejections of claims 1-19 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments, directed to claims 1-3 and 6-8 are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Applicants’ arguments, directed to claims 9-13 and 16-25 are moot because the claims have been found allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hulsewe (US 20180209233) discloses certain claimed features including an annular section of the whipstock that encircles the mill.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/25/2022